Citation Nr: 1624335	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for residuals of a nasal fracture.

5.  Entitlement to an initial rating in excess of 10 percent for status post lumbar discectomy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from November 1982 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In his substantive appeal (VA Form 9), received in January 2011, the Veteran requested a hearing before a Veterans Law Judge.  However, in March 2016 correspondence, the Veteran canceled his hearing request.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  In March 2016, the Veteran also submitted additional evidence pertinent to his claims.  In his April 2016 written brief presentation, the Veteran's representative waived the right to have this additional evidence referred to the agency of original jurisdiction (AOJ) for review.  Therefore, the Board will consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  

As is further discussed below, in his written brief dated in April 2016, the Veteran's representative raised a claim for service connection for right lower extremity radiculopathy as part of his service-connected lumbar spine disability.  Such issue is part and parcel of the Veteran's claim of entitlement to an increased rating for his lumbar spine disability, as the rating criteria governing the evaluation of spine disabilities specifically indicate that that any associated objective neurologic abnormalities, such as radiculopathy, should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the matter of radiculopathy will be addressed on remand as part of the issue of entitlement to an increased rating for the lumbar spine disability.
The issues of entitlement to service connection for a right shoulder disorder, service connection for a right knee disorder, and an initial rating in excess of 10 percent for status post lumbar discectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not currently have a left ankle disorder.  

2.  The Veteran had a nasal fracture during military service in March 1994; however, no residuals of that nasal fracture were noted in service nor was there any demonstrable sequela for the Veteran's nasal fracture during his July 2008 separation examination. 

3.  The Veteran is not currently diagnosed with any residuals of a nasal fracture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The criteria for service connection for residuals of a nasal fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2008 from the RO to the Veteran, which was issued prior to the RO decision in May 2009.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran was adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  

II.  Factual background.

The record indicates that the Veteran served on active duty with the Marines from November 1982 to October 2008.  The service treatment records (STRs) reflect that the Veteran was seen in November 1987, with complaints that he had twisted his left ankle while playing basketball.  The assessment was 1st and 2nd degree inversion sprain.  In March 1994, the Veteran was seen with complaints of suffering a nose injury and laceration to the left eyebrow.  The Veteran stated that he was hit in the face with a softball; he had a swollen nose, and bleeding laceration above the left eye.  The assessment was nasal fracture.  During an annual examination in January 2003, it was noted that the Veteran suffered a nasal fracture in 1995 without complications.  A retirement examination, conducted in July 2008, noted that the Veteran suffered a concussive injury statu- post nasal septal repair, and status-post left ankle fracture.  

The Veteran was afforded a VA examination in December 2008.  The Veteran indicated that he suffered a broken nose in service; however, he denied any nasal septum repair.  He denied any symptoms of thick and foul smelling discharge from the nose, interference with breathing through the nose, pain, crusting or hoarseness.  The Veteran indicated that he had not received any treatment, and there was no functional impairment as a result of his broken nose.  The Veteran also reported suffering an ankle sprain 25 years ago.  He reported that there was no casting or other management consistent with a fracture.  The Veteran reported having pain in the left ankle which occurs a few times a year, each time lasting for a few days.  The Veteran noted that the pain was localized; he described the pain as aching and sharp, with a severity level as a 3 on a scale from 1 to 10 (10 being the worst pain).  The Veteran stated that he was not receiving any treatment for his condition.  

On examination, it was noted that the nasal septum was at midline.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no nasal polyps, no scar and no disfigurement.  Examination of the left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the ankles did not reveal any deformity.  X-ray study of the left ankle was normal.  A nasal x-ray was also within normal limits.  The examiner stated that there was no pathology to render a diagnosis of a left ankle disorder.  The examiner also stated that there was no pathology on which to render a diagnosis of a nasal fracture.  

Submitted in support of the Veteran's claim were private medical records dated from July 2011 to October 2015.  These records do not reflect any treatment for a left ankle disorder or residuals of a nasal fracture.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Left ankle disorder.

The Board finds that service connection is not warranted for a left ankle disorder.  Although the STRs reflect that the Veteran twisted his left ankle in service and was diagnosed with an inversion sprain, the STRs are completely silent with respect to any continuing symptoms of the left ankle.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed left ankle disorder.  In fact, following the December 2008 VA examination, the examiner stated that examination of the ankles did not reveal any deformity.  X-ray study of the left ankle was within normal limits.  The examiner stated that there was no diagnosis of a left ankle disorder because there was no pathology to render a diagnosis.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a current left ankle disorder.  

The United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a left ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  

Although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a complex medical diagnosis or opine as to the specific etiology of a complex medical condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disorder.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for a left ankle disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Residuals of a nasal fracture.

The Veteran contends that he has residual disability, including difficulty breathing, as a result of being hit in the face and suffering a nasal fracture in service.  However, the Board concludes that the more probative evidence establishes that the Veteran does not have residual disability of the in-service nasal fracture.  

The Veteran's STRs reflect that the Veteran was diagnosed with a nasal fracture in March 1994 after being hit in the face with a softball.  However, the remainder of the Veteran's STRs were negative for any subsequent treatment for or diagnoses of any residuals of a nasal fracture.  An active duty examination in January 2003 reported a history of nasal fracture in "1995" without complications.  Furthermore, on the occasion of a VA examination in December 2008, examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  The examiner also stated that there was no pathology on which to render a diagnosis of a nasal fracture.  There has been no evidence received that shows or suggests the presence of such a disability, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for such disability is not met.  Without a diagnosis of a disability manifested by residuals of a nasal fracture, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

The Board acknowledges that the Veteran's is capable of describing nasal symptoms that are capable of lay observation; however, it finds the medical evidence of record to be most probative in the matter of whether the Veteran has a diagnosed current disability related to his nasal fracture in service.  Significantly, a nasal fracture involves an internal injury which would not be capable of lay observation, as contrasted with the situations contemplated by Jandreau and Barr.  

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by residuals of a nasal fracture, and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for residuals of a nasal fracture is denied.  


REMAND

A.  Service connection for a right shoulder and right knee disorder.

The Veteran claims that his right shoulder and right knee disorders had their onset during active duty service.  It is argued that the Veteran continues to experience problems with his right shoulder and right knee.  

In this regard, the Board notes that the STRs show that the Veteran was seen in April 2008 for joint pain localized in the right shoulder; it was noted that the Veteran had had right shoulder pain for the last few months.  It was noted that an X-ray of the right shoulder was normal with some mild bursitis.  The assessment was tendonitis, shoulder.  A retirement examination, conducted in July 2008, reported findings of right shoulder tendonitis; and degenerative joint disease, osteoarthritis, multiple sites, including shoulders, knees, and lumbar spine and ankles.  

As noted above, the Veteran was afforded a VA examination in December 2008.  At that time, the Veteran complained of right shoulder pain; he noted that the condition has existed for 10 years.  X-ray study of the right shoulder and knees were normal.  The examiner stated that there was no pathology to render a diagnosis of a right shoulder disorder.  There was also no pathology to render a diagnosis of a bilateral knee disorder.  

However, in March 2016, the Veteran submitted private treatment reports dated from July 2011 to October 2015, which show that the Veteran is currently receiving treatment for the right knee and right shoulder.  A progress note, dated in April 2014 reflects a diagnosis of shoulder pain.  In June 2015, the Veteran was seen with complaints of right knee pain and swelling for the past 5 days.  The diagnosis was knee sprain.  Treatment records show that an MRI of the right knee, performed in July 2015, revealed chronic osteochondral defect along the lateral patellar facet, with underlying subcortical cystic change.  The impression was interval evolution of high-grade patellofemoral chondromalacia, with chronic large osteochondral lesion of the lateral patellar facet, interval progression of fissuring and oblique flap tear of the trochlear notch.  In October 2015, the Veteran was seen for a follow up evaluation; it was noted that he was losing cartilage in the knee and needed to lose more weight.  

In this case, the record contains competent of a right knee and right shoulder disability in service.  In addition, it contains evidence that the Veteran currently has a right knee disorder and a right shoulder disorder.  However, the Board finds the evidence currently of record is inadequate, and that another VA examination with medical opinion-which takes into account all pertinent evidence, to include the above noted treatment reports -is needed to resolve the claims for service connection for the claimed right shoulder and a right knee disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),
B.  Increased rating for status post lumbar discectomy.

The Veteran was afforded a VA examination for evaluation of his low back disorder in December 2008, approximately eight years ago.  The evidence of record suggests that the Veteran's service-connected low back disorder has increased in severity, warranting further medical inquiry.  For example, submitted in support of the Veteran's claim in March 2016 were private medical records dated from July 2011 to October 2015, which show that the Veteran received ongoing clinical attention for chronic back pain.  An X-ray study of the lumbar spine was ordered in July 2011 due to complaints of low back to right leg pain, right leg radiculopathy, and previous discectomy at the L4-L5 level in 2000.  The impression was evidence of prior left laminotomy, degenerative changes of the disc, and right paracentral disc protrusion at the L4-L5 level; small central and right paracentral disc protrusion at the L5-S1 level, with mild right foraminal narrowing.  In May 2014, he was seen for complaints of back and neck pain; the assessment was reported as degenerative disc disease.  VA is required to afford the Veteran an examination to assess the current severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Therefore, a new VA spine examination is necessary.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should obtain any outstanding records from any medical providers who have treated the Veteran for his right shoulder and right knee disorders since his discharge from service and any VA treatment records that have not yet been associated with the Veterans' claims file.

2.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of any right shoulder and/or right knee disability (ies) that he may have.  The Veteran's record must be made available and reviewed by the examiner prior to the examination.  

Based upon the evidence of record, the VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any right shoulder and/or right knee disability found is etiologically related to any incident or event of the Veteran's active military service.  A complete rationale must be given for all opinions and conclusions expressed.  

3.  The Veteran should be afforded a VA examination in order to determine the current severity of the service-connected status post lumbar discectomy.  The file must be made available to and reviewed by the examiner prior to the requested examination.  

The examiner should provide a comprehensive report including complete rationale for all conclusions reached.  In particular, the examiner must state whether the Veteran has radiculopathy of either or both lower extremities that is related to the service-connected lumbar spine disorder.

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case (SSOC).  The case should then be returned to the Board if otherwise in order.  


The Veteran the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


